DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 3 March 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 3 March 2021, claims 2, 3, 8, 10, 11, 13-15, 17, 19, and 20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
On page 8, Applicants argue in substance that the provisional application 62/364,884, to which PGPub Seo et al claims priority, fails to support the cited paragraphs in Seo et al.
Examiner disagrees. Examiner has updated the Office action to specifically cite portions from the provisional application, which application date precedes the outstanding application’s effective filing date. For brevity, Applicants are directed to the rejection herein for how the provisional application discloses the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al (US Pub. 2019/0306847), which claims priority to provisional application No. 62/364,884 (the provisional application hereinafter “Seo”), filed on July 21, 2016.
Regarding claim 1, Seo discloses a communication method, comprising: 
generating beam configuration information, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
sending the beam configuration information to a terminal (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 

Regarding claim 2, Seo further discloses wherein the beam monitoring information is used to indicate at least one of: 
an offset, wherein the offset is an offset of a monitoring time unit relative to a starting time unit of a monitoring period within the monitoring period; or 


Regarding claim 3, Seo further discloses wherein the beam monitoring information is used to indicate at least one of : 
monitoring, on each symbol, all beams indicated by the beam indication information; or 
monitoring, on each symbol, one or some of the beams indicated by the beam indication information (page 5, In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets.). 

Regarding claim 4, Seo further discloses wherein the beam configuration information further comprises a monitoring period of a beam (page 9, Figure 3-3). 

Regarding claim 5, Seo further discloses wherein the method further comprises: 
receiving capability information sent by the terminal, wherein the capability information comprises at least one of the following: information about a capability of the terminal to simultaneously monitor multiple beams, and information about a capability of the terminal to sequentially monitor multiple beams (page 5, The UE may report to the network one or multiple beam associations. If the UE reports multiple beam indices, the UE may prioritze the beams); and 


Regarding claim 6, Seo further discloses wherein the beam indication information comprises one or more pieces of the following information: an index of a beam, an index of an antenna port corresponding to a beam, an index of a reference signal corresponding to a beam, a time index of a downlink synchronization signal block, beam pair link (BPL) information, or quasi co-location (QCL) information corresponding to a beam (page 5, network signaling the beam association to the UE by using beam indices). 

Regarding claim 7, Seo further discloses wherein the beam configuration information is sent to the terminal by using one or more of the following: radio resource control (RRC) signaling, Media Access Control (MAC) signaling, or downlink control information (DCI) (page 10, PDCCH search space for blind detection of DCI format).

Regarding claim 8, Seo discloses wherein the beam configuration information is sent to the terminal by using RRC signaling and MAC signaling, and wherein sending the beam configuration information to the terminal comprises one of: 
sending the RRC signaling to the terminal, wherein the RRC signaling is used to configure beam configuration information of multiple beams, and beam configuration information of each beam comprises beam indication information of the beam; sending the MAC signaling to the terminal, wherein the MAC signaling is used to activate beam indication information of one or more beams in beam indication information of the multiple beams comprised in the beam configuration information of the multiple beams; or 


Regarding claim 9, Seo discloses a communication method, comprising: 
receiving beam configuration information sent by a base station, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
communicating with the base station based on the beam configuration information (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 

Claims 10-12 recite substantially identical subject matter as in claims 2, 3, and 5, respectively, and are thus similarly rejected.

Regarding claim 13, Seo further discloses wherein the communicating with the base station based on the beam configuration information comprises at least one of: 
after the beam configuration information takes effect, communicating with the base station based on the beam configuration information (page 5); or 
communicating with the base station based on some of the beams indicated by the beam indication information (page 5). 

Regarding claim 14, Seo discloses an information transmission apparatus, comprising:
at least one processor (page 4, fig. 3-1, eNB), 
one oro more memories coupled to the at least one processor and storing programming instructions for executing by the at least one processor to (page 4, fig. 3-1, eNB):
generate beam configuration information, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
a transmitter, the transmitter configured to send the beam configuration information to a terminal (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 

Claims 15-17 recite substantially identical subject matter as in claims 2, 6, and 8, respectively, and are thus similarly rejected.

Regarding claim 18, Seo discloses an information transmission apparatus, comprising: a transceiver, wherein the transceiver comprises a receiver and a transmitter (page 4, fig. 3-1, user equipment (UE)); 
the receiver is configured to receive beam configuration information sent by a base station, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
the transceiver is configured to communicate with the base station based on the beam configuration information (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 

Claims 19-20 recite substantially identical subject matter as in claims 2 and 5, respectively, and are thus similarly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Luat Phung/
Primary Examiner, Art Unit 2468